DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 9/12/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: The following lack antecedent basis: In claim 1, line 4, “the respective natural frequency”. In claim 5, lines 2 and 3, “the clamping point”. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1, 3 – 7 and 9 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masayoshi et al. (JP3503213, hereinafter Masayoshi). 	Regarding claim 1, Masayoshi disclose an apparatus comprising a vibrating wire (vibrating body) 54 which is accordingly tensioned differently under measurement conditions of a current quantity to be detected and comprising an exciter arrangement for exciting the vibrating wire in a range of the respective natural frequency thereof, characterized in that the exciter arrangement has at least one exciter layer 55 with a piezoelectric activation layer 51 provided on a longitudinal portion of the vibrating wire which has a different length depending on an activation state and thereby brings about a correspondingly different vibration position of the vibrating wire (See Fig. 5a, See Pg. 5, lines 23 – 29).
 	Regarding claim 3, the exciter layer 55 is electrically insulated with respect to the vibrating wire (See Fig. 7b). 
 	Regarding claim 4, one electrode 52 is provided on an outer side of the piezoelectric activation layer which extends at least over a longitudinal portion of the exciter (See Fig. 5a). 
 	Regarding claim 5, one electrode 53 extends from a vibrating portion of the vibrating wire through the clamping point (See Fig. 5a). 
 	Regarding claim 6, one electrode is arranged on an inner side of the exciter layer which extends over substantially a length of the exciter layer (See Fig. 5a).  
 	Regarding claim 7, two exciter layers 55 are provided which are located on different sides of the vibrating wire (See Figs. 5a).  
 	Regarding claim 9, a continuous electrode is located on an inner side of the exciter layer 52 (See Fig. 5a).  
 	Regarding claim 10, one of the outer electrodes is connected to a voltage-carrying conductor and another outer electrode is connected to a neutral conductor of an alternating voltage source (See Pg. 4, lines 1 – 40).  
  	Regarding claim 11, the vibrating wire sensor comprises a piezoelectric exciter layer 51 provided on at least one longitudinal portion, which has a different length depending on an activation state and thereby brings about a deformation of the vibrating wire over at least one longitudinal portion (See Fig. 5a).  
 	Regarding claim 12, an exciter layer 108 is electrically insulated with respect to the vibrating wire (See Fig. 7b).   	Regarding claim 13, the exciter layer 108, 109 comprises one electrode continuously on its one side and two electrodes on its opposite side, which extend starting from end regions far as towards a centre of the vibrating wire (See Fig. 3b).  
 	Regarding claim 14, two exciter layers 106, 109 are provided which are arranged on the same side or on different sides of the vibrating wire (See Fig. 3b, Pg. 7, lines 31 – 37).  
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Yoshida et al. (2016/0005951, hereinafter Yoshida). 	Regarding claim 2, Masayoshi discloses an apparatus comprising a vibrating wire (vibrating body) 54 which is accordingly tensioned differently under measurement conditions of a current quantity to be detected and comprising an exciter arrangement for exciting the vibrating wire in a range of the respective natural frequency thereof, characterized in that the exciter arrangement has at least one exciter layer 55 with a piezoelectric activation layer 51 provided on a longitudinal portion of the vibrating wire which has a different length depending on an activation state and thereby brings about a correspondingly different vibration position of the vibrating wire, wherein the exciter layer comprises electrodes which encase the piezoelectric activation layer between them (See Fig. 5a, See Pg. 5, lines 23 – 29).
 	Masayoshi fails to disclose that the vibrating wire forms one of the electrodes.   	However, Yoshida discloses an apparatus comprising a vibrating wire 14 that forms a part of an electrode 10 (See Fig. 17, See Pg. 12, Para. 0160). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Masayoshi according to the teachings of Yoshida for the purpose of, advantageously providing an improved apparatus since this type of apparatus efficiently converts a vibration in a piezoelectric laminate into a sound wave (See Yoshida, Pg. 2, Para. 0016). 	Regarding claim 8, Mayashoshi fails to disclose that the exciter layer extends from a clamping region of the vibrating wire as far as the other another clamping region and two electrodes are provided which extend on a same side of the exciter layer from opposite clamping regions towards one another as far as the centre of the exciter layer, and wherein an electrode passing through the clamping regions is provided on the opposite side of the exciter layer.   	However, in Yoshida, an exciter layer includes electrodes 10 that extend from a clamping region 13 (See Fig. 17, Pg. 3, Para. 0049 and Pg. 12, Paras. 0160 – 0161).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Masayoshi according to the teachings of Yoshida for the purpose of, advantageously providing an improved apparatus since this type of apparatus efficiently converts a vibration in a piezoelectric laminate into a sound wave (See Yoshida, Pg. 2, Para. 0016).
Response to Arguments
9. 	Applicant’s arguments, on Pg. 6, lines 1 – 12, with respect to these claims are moot in view of the new grounds of rejection.  	In response to applicant’s arguments that the references do not disclose a transducer constructed of metal, applying a piezoelectric material to a metallic wire and a vibrating wire that functions as a bimetallic spring, it is noted that these features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
                                                        Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/15/22